  Case 1:20-cr-00183-RJJ ECF No. 255, PageID.1392 Filed 07/14/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                           Case No. 1:20-CR-183

ADAM DEAN FOX,                                               Hon. Robert J. Jonker
BARRY GORDON CROFT, JR.,                                     Chief U.S. District Judge
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,

                  Defendants.
_________________________________/

             GOVERNMENT’S MOTION TO EXTEND TIME TO RESPOND

       The government requests an additional 30 days to respond to the motions filed by the

above-named defendants, and in support states as follows:

       1.      After granting the defendants’ motion to continue the trial, this Court set a

deadline of July 12, 2021 for the filing of all motions. (R.161, PageID.823.) The Court has

ordered that all motions will be heard at the time of the Final Pretrial Conference, currently

scheduled for September 23, 2021. (Id.; R.136, PageID.719.)

       2.      Between Sunday, July 11 and Tuesday, July 13, 2021, the defendants filed a total

of twelve substantive motions, plus numerous overlapping motions to join each other’s motions.

(R.216: Motion for Early Designation of Witnesses and Exhibits; R.219: Motion for Special Jury

Instruction Based on Brandenburg v. Ohio; R.221: Motion for Special Jury Instruction Based on

Strictissimi Juris Standard; R.225: Motion to Compel Discovery; R.228: Motion to Allow

Submission of Unique Juror Questionnaire; R.230: Motion for Change of Venue; R.232: Motion

to Sever Defendant; R.234: Motion to Compel Identification of Exculpatory Evidence; R.238:
  Case 1:20-cr-00183-RJJ ECF No. 255, PageID.1393 Filed 07/14/21 Page 2 of 3




Motion to Compel Identification of Statements Offered Under FRE 801(d)(2)(E); R.241: Motion

to Exclude Statements; R.245: Motion to Suppress Fruits of Search Warrant; R.248: Motion for

Disclosure of Records Related to Confidential Human Sources.) With one exception, the motions

are nondispositive.

       3.      The local rules provide that “unless otherwise ordered, any party opposing a

nondispositive motion shall, within fourteen (14) days of service of the motion, file a responsive

brief and supporting materials.” L. Crim. R. 47.2(c). The deadline for responding to a dispositive

motion is 28 days after service. L. Crim. R. 47.1(c).

       4.      The Court has broad discretion to extend filing deadlines. “When an act must or

may be done within a specified period, the court on its own may extend the time, or for good

cause may do so on a party’s motion made … before the originally prescribed extended time

expires.” Fed. R. Crim. P. 45(b)(1). The local rules similarly provide that “the court may in a

particular case shorten or enlarge any time, word count, or page limit established by these rules,

with or without prior notice or motion.” L. Crim. R. 12.3.

       5.      The government cannot realistically respond to twelve motions in fourteen

calendar days, at least not with well-researched briefs that will assist the Court. An additional 30

days (for a total of 45 days) would give the government approximately 3 days per motion to

respond, not counting weekends. The proposed extended deadline of August 26, 2021 (one

month before the final pretrial conference, and two months before the scheduled trial date) would

allow the parties time to continue preparing for trial, without impacting the Court’s calendar.




                                                 2
  Case 1:20-cr-00183-RJJ ECF No. 255, PageID.1394 Filed 07/14/21 Page 3 of 3




       WHEREFORE, the government requests a 30-day extension of time to respond to the

defendants’ motions or until August 26, 2021.

                                           Respectfully submitted,

                                           ANDREW BYERLY BIRGE
                                           United States Attorney

Dated: July 14, 2021                         /s/ Nils R. Kessler
                                           NILS R. KESSLER
                                           Assistant United States Attorney
                                           P.O. Box 208
                                           Grand Rapids, MI 49501-0208
                                           (616) 456-2404
                                           nils.kessler@usdoj.gov




                                                3
